PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/760,120
Filing Date: 14 Mar 2018
Appellant(s): Mayes et al.



__________________
Patrick J. Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/25/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/12/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	The rejection of claims 1-30, 34, 35 under 35 U.S.C. 103 as being unpatentable over US 20090181207 by Michalik in the previous action is repeated and clarified herein. 
4.	Michalik describes a method of making cellulosic filled thermoplastic composites. 
5.	Regarding claims 1 and 2, Michalik describes a method of making a foamed cellulosic fiber-thermoplastic composite article comprising:
6.	Providing a copolymer composition that includes i) a copolymer formed by polymerizing a mixture containing a) about 51% to about 99.9% by weight of one or more primary monomers, b) about 0.1% to about 49% by weight of one or more anhydride containing monomers, and c) optionally about 1% to about 25% by weight of one or more other polymerizable monomers; and optionally about 0.1% to about 30% by weight of one or more elastomeric polymers, based on the weight of the copolymer (paragraph 17). 
7.	About 30% to about 99.99% by weight of the copolymer composition is combined with about 0.01% to about 70% by weight of one or more cellulosic fibers (paragraph 18)
8.	Applying heat, mixing energy and pressure  to provide i) mixing of the copolymer composition and the cellulosic fibers; ii) reaction of anhydride groups in the copolymer with hydroxyl groups in the 
9.	Forming the foamed article by placing the mixture in a molding or extrusion operation (paragraph 16). 
10.	Michalik describes the article as having a structured foam central portion and microfoamed outer portion (paragraph 60). Michalik depicts the outer portion as taking up roughly 16% of the width (item 3 of Figure 3) of Fig.2. Michalik describes all the cellulosic fiber as optionally dried prior to combining with copolymer. Drying is a thermal treatment as it is carried out at a temperature above room temperature, Michalik describes less than 185C (paragraph 127, paragraph 98). Since Michalik describes ambient pressure (paragraph 127, reads on claims 1 and 2), this reads on the first thermal modification described at the end of claim 1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values of heat treatment in the claimed range because Michalik describes values overlapping with the claimed range.
11.	Regarding “to reduce an amount of available hydroxyl groups”, Michalik describes a treatment at a temperature (less than 185C), pressure (atmospheric), and time (10 minutes to several days) (paragraph 127) significantly overlapping with the conditions described in the instant specification to reduce the amount of available hydroxyl groups (instant submitted specification p.8 ln 20-30, p.48 ln 4-10). 
12.	The cellulose fibers subject to the drying treatment in Michalik are word-for-word the same as those instantly described (Michalik paragraph 92, instant submitted specification p.18 ln 12-24). 


14.	Regarding claims 3 and 4, Michalik describes drying “the cellulosic fiber”, i.e. all of the cellulosic fiber (paragraph 98, 127). 

15.	Regarding claim 5, Michalik describes combinations of cellulosic fibers including softwood pulp with other cellulosic fibers (paragraph 92). Michalik describes, for example, the softwood pulp as heat-treated (paragraph 51) while several of the other cellulosic fibers are not (paragraph 40-52). It would be obvious to one of ordinary skill to arrive at a combination in which softwood pulp is combined with other, non-treated cellulosic fibers because Michalik describes these combined in the alternative. 

16.	Regarding claim 6, Michalik describes a density of not more than 1.3 g/cm3 (paragraph 59). 

17.	Regarding claim 7, Michalik describes styrenic and olefinic monomers and combinations (paragraph 70). 

18.	Regarding claim 8, Michalik describes styrene, p-methyl styrene, .alpha.-methyl styrene, tertiary butyl styrene, dimethyl styrene, nuclear brominated or chlorinated derivatives thereof (paragraph 72), and ethylene; alpha olefins such as propylene, 1-butene, 1-pentene, 1-hexene, 1-heptene, 1-octene, 1-nonene, 1-decene and 1-dodecene; 2-butene; 2-pentene; 2-hexene; 2-octene (paragraph 73). 

19.	Regarding claim 9, Michalik describes the same anhydride-containing monomers (paragraph 75). 

20.	Regarding claim 10, Michalik describes divinylbenzene, conjugated dienes, C.sub.1-C.sub.12 linear, branched or cyclic alkyl mono- or di-esters of maleic acid, fumaric acid and itaconic acid; C.sub.1-C.sub.12 linear, branched or cyclic alkyl esters of acrylic acid and methacrylic acid, acrylonitrile, methacrylonitrile (paragraph 78). 

21.	Regarding claim 11, Michalik describes the weight average molecular weight of the copolymer as 20,000-1,000,000 (paragraph 79). 

22.	Regarding claim 12, homopolymers of butadiene or isoprene or other conjugated diene, and random, block, AB diblock, or ABA triblock copolymers of a conjugated diene (non-limiting examples being butadiene and/or isoprene) with a styrenic monomer and/or acrylonitrile (paragraph 85); diblock and triblock copolymers of styrene-butadiene, styrene-butadiene-styrene, styrene-isoprene, styrene-isoprene-styrene, partially hydrogenated styrene-isoprene-styrene and combinations thereof (paragraph 86). 



24.	Regarding claim 14, Michalik describes heat stabilizers, light stabilizers, antioxidants; plasticizers, dyes, pigments; anti-blocking agents; slip agents; lubricants; coloring agents; ultraviolet light absorbers; fillers; anti-static agents; impact modifiers, antimicrobial agents, and combinations thereof (paragraph 104). 

25.	Regarding claim 15, Michalik describes melt blending the copolymer and elastomeric copolymer (paragraph 122). 

26.	Regarding claim 16, Michalik describes melt blending the copolymer composition and cellulosic fiber (paragraph 121, 122). 

27.	Regarding claim 17, Michalik describes dry blending the copolymer, cellulosic fiber and elastomeric polymers and/or other additives and adding them to an extruder (paragraph 120). 

28.	Regarding claim 18, Michalik describes the copolymer and optionally the elastomeric polymer are added to a first extruder and then combined with the cellulosic fiber and optional other additives in a second extruder (claim 16). 

29.	Regarding claim 19, Michalik describes the combination of the copolymer composition and cellulosic fibers is extruded by melt mixing at a temperature sufficient for the copolymer to flow and extruding the combination through an extruder die one or more times (claim 17). 

30.	Regarding claim 20, Michalik describes the extruding operation comprises one or more single-screw extruders and/or twin-screw extruders (claim 18). 

31.	Regarding claim 21, Michalik describes wherein the extruding operation comprises maintaining sufficient pressure in one or more extruders to prevent the blowing agent from escaping from the foamable mixture (claim 19). 

32.	Regarding claim 22, Michalik describes the byproduct blowing agent is selected from the group consisting of water vapor, carbon dioxide or combinations thereof (claim 20). 

33.	Regarding claim 23, Michalik describes the extruding operation comprises discharging the foamable mixture from an extruder into a die or other shaping device that causes the foamable mixture to expand to form a foamed article having a desired shape and or dimension (claim 21). 

34.	Regarding claim 24, Michalik describes A) feeding the foamable mixture into an extruder to form pellets; B) placing the pellets in a mold corresponding to the desired shape of the foamed article; and C) heating the mold and pellets to cause the pellets to expand and fuse to form the foamed article (claim 22). 

35.	Regarding claim 25, Michalik describes wherein the foamed article comprises a micro foamed portion having a density of from about 0.6 to about 1.3 g/cm3 (claim 23). 



37.	Regarding claim 27, Michalik describes the foamed article has a structured foam central portion and micro foamed outer portion that surrounds the structured foam portion, wherein the micro foamed portion has a density of from about 0.6 to about 1.3 g/cm3 and the structured foamed portion has a density of from about 0.45 to about 0.80 g/cm3 (claim 25). 

38.	Regarding claim 28, Michalik describes the cellulosic fiber--thermoplastic composite is compounded or otherwise blended with one or more other polymers to form a cellulosic fiber--thermoplastic composite blend (claim 26). 

39.	Regarding claim 29, Michalik describes combining about 30-70 wt% copolymer composition (claim 1) with at least 20% by weight to about 70% by weight cellulosic fiber and any range between (paragraph 67) and thermally modifying the fibers prior to combining them with the copolymer composition (drying, paragraph 98, 127). 

40.	Regarding claim 30, Michalik describes drying the cellulosic fibers at temperatures less than 185C (paragraph 127). Since Michalik does not describe an alternate pressure, this is at ambient pressure. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Michalik describes values overlapping with the claimed range. 

41.	Regarding claim 34, Michalik describes 1-25wt% other polymerizable monomers (paragraph 17). 

42.	Regarding claim 35, Michalik describes 0.1-30 wt% of one or more elastomeric polymers (paragraph 17). 


43.	The rejection of claims 31, 32, and 36 under 35 U.S.C. 103 as being unpatentable over US 20090181207 by Michalik et al in view of “A review of wood thermal pretreatments to improve wood composite properties” by Pelaez-Samaniego et al in the previous action is repeated and maintained herein.
44.	Michalik is described above.
45.	Regarding claims 31 and 36, Michalik describes the thermal pretreatment of wood fibers (paragraph 92, 127) for use in a composite but is silent as to the specific temperatures claimed. 
46.	Pelaez-Samaniego describes thermal pretreatments to wood for use in composites. 
47.	Pelaez-Samaniego states that thermal pretreatment at temperatures up to 240C result in hemicelluloses which are removed, crystallinity index of cellulose is increased, and cellulose degree of polymerization is reduced, while lignin is not considerably affected (abstract). Pelaez-Samaniego does not describe a pressure thus ambient pressure is standard. Pelaez-Samaniego states that dimensional stability, resistance against fungal degradation, water vapor sorption and durability are improved in wood that is torrefied (180-240C) (p.1297 paragraph 2). Thus it would be obvious to one of ordinary skill to adopt the thermal pretreatment described by Pelaez-Samaniego as the thermal pretreatment for Michalik’s wood composite in order to remove hemicellulose, increase crystallinity of cellulose, reduce 
48.	For the requirement in claim 1 that the treatment process result in the reduction of hydroxyl groups: torrefication avoids oxidation of wood and hemicellulose is degraded (p.1296 paragraph 1-2). Hemicellulose contains hydroxyl groups, thus the reduction of hydroxyl groups is achieved via torrefecation. 
49.	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Pelaez-Samaniego describes values overlapping with the claimed range.

50.	Regarding claim 32, Pelaez-Samaniego describes drying at higher temperatures using inert gases- i.e. not combustible gases such as oxygen (Abstract, also “nitrogen environment” p.1298 Fig.6). 


51.	The rejection of claim 37 under 35 U.S.C. 103 as being unpatentable over US 20090181207 by Michalik in view of US 2328749 by Sherrard et al in the previous action is repeated and maintained herein. 
52.	Michalik is described above.
53.	Regarding claim 37, Michalik is silent as to subjecting the cellulosic fibers to the heat/temperature treatment instantly described. Michalik does state that the cellulosic fiber may be in several forms including wood pulp (e.g. claim 9) but is silent as to its preparation. 
54.	Sherrard describes a process for manufacturing wood pulp.

56.	It is noted that this process also satisfies the requirement of claim 1 that the cellulosic fibers are modified to reduce the amount of available hydroxyl groups, as lignin is separated from pulp in Sherrard (Sherrard p.2 col 2 ln 45-55) and lignin has hydroxyl groups.

(2) Response to Argument
As applicant notes on p.11 paragraph 1 of the appeal brief, the instant specification describes thermal modification as heat treatment at a temperature of 160-250C at atmospheric pressure (see also specification p.8 ln 20-35) for 30 seconds to 5 hours. Applied art Michalik instructs a drying step which takes place at less than 185C at atmospheric pressure for 10 minutes to several days (Michalik paragraph 127). Both the instant and Michalik describe word-for-word the same cellulosic materials subject to the treatment as the instant specification (Michalik paragraph 92, instant submitted specification p.18 ln 12-24). Thus Michalik’s drying step overlaps with the thermal modification of instant claim 1 and renders obvious the claim. 
On p.12 of the appeal brief applicant states that drying does not necessarily physically change the fibers in a way that thermal modification does. In response, the Office’s position is not a 102 anticipatory rejection but a 103 obviousness one - the treatment described by Michalik overlaps with thermal modification. The instant specification and claim 1 do not define or describe thermal modification in a way that evades the overlapping subject matter in Michalik. 

On p.14 of the appeal brief applicant states that the present specification expressly explains that the thermal modification step "can be done" in an essentially oxygen free environment. This is not found convincing because "can be done" (instant specification p.8 ln 20) is a phrase which indicates an option. It does not state "must be done", and therefore does not prohibit the presence of oxygen in thermal modification. The term "thermal modification" is given its broadest reasonable interpretation. Given that the instant specification expressly describes an oxygen free environment as optional, the term "thermal modification" does not require this aspect and indeed includes oxygen-containing environments. Furthermore, applicant’s own example of “thermal modification” is done in atmospheric gas (specification p.44 ln 1-3), i.e. not low-oxygen. 
On p.15 of the appeal brief applicant states that one of ordinary skill would understand that “drying” in Michalik would not include any thermal modification process, i.e. reduction of hydroxyl groups. However, Michalik does not teach away from thermal modification- he does not state to avoid thermal modification or to avoid reduction of hydroxyl groups. He does teach a process step which overlaps with the thermal modification conditions instantly described. 
Applicant's quotation of MPEP section 2112 is misapplied; the rejection is a 103 obviousness rejection, not an anticipatory one with an inherency position. 
On p.16 of the appeal brief applicant emphasizes that in a wood composition, moisture is the first to absorb heat and thus its presence prevents thermal modification. This is not found convincing because Michalik does not teach that moisture is necessarily present throughout his process. Michalik's 
On p.19 of the appeal brief applicant states that Michalik does not state that thermal modification can be used. This is not found convincing because Michalik does not teach away from the claimed treatment, and motivation to use the thermal pretreatment described by Pelaez-Samaniego is cited in rejection. The term "thermal pretreatment" includes drying processes, which Michalik specifically cites.
Applicant states that the torrefication results in partial depolymerization which is antethetical to Michalik's goal of reacting anhydride in a copolymer with hydroxyl groups in cellulose. First, partial depolymerization does not mean there are no more hydroxyl groups in cellulose to react. Second, there are torrefication techniques which do not lead to the depolymerization of cellulose (Pelaez-Samaniego p.1296 final paragraph-p.1297 first paragraph) which one of ordinary skill is able to choose should they want to avoid depolymerization. Note that Paleaz-Samaniego states that temperatures as low as 180C can degrade hemicelluloses (p.1297 paragraph 1), i.e. result in thermal modification, and this overlaps with Michalik's disclosed range. Hemicelluloses are disadvantageous for the production of wood-plastic composites (WPCs) because hemicelluloses degrade during press molding or extrusion, releasing volatile organic compounds (VOC), affecting the density (a critical property) of WPCs, and attacking parts of the equipment used for compounding WPCs (Paleaz-Samaniego p.1288 final paragraph). 
Applicant states that torrefication would be "counter to the desired long fibers that are reactive with the polymers" but Michalik does not state that long fibers are desired nor does he warn against partial depolymerization. Applicant does not prove that torrefication would necessarily lead to shorter fibers.


Applicant has submitted Exhibit A to describe thermally modified wood. On p.B2 of this Exhibit, there is a narrower definition of thermally modified timber which states that the process is “partial pyrolysis in low oxygen atmosphere”. Applicant cites this definition to impose it on the instant “thermal modification”; however any professional definition is superseded by applicant’s own disclosure.  In applicant’s own words, the thermal modification merely “can be done” in an essentially oxygen free environment (instant specification p.8 ln 20), i.e. this is merely an option and not a requirement. Furthermore, applicant’s own example of thermal modification does not describe modifying the atmospheric gases, i.e. it does not take place in a “low oxygen” atmosphere (instant specification p.44 ln 1-3 “the fibers were shavings from pine that had been thermally modified by heating to 212C for 3 hours”). 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        
/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766                                                                                                                                                                                                        

Conferees:
/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766           

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.